J-S21024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    PAUL DISMAS MORRISROE                      :
                                               :
                       Appellant               :   No. 1265 WDA 2019

       Appeal from the Judgment of Sentence Entered February 22, 2017
      In the Court of Common Pleas of McKean County Criminal Division at
                        No(s): CP-42-CR-0000451-2015


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                             FILED DECEMBER 23, 2020

Appellant,    Paul    Dismas     Morrisroe,    appeals   from   the   Judgment   of

Sentence entered on February 22, 2017, after a jury convicted him of

Homicide by Vehicle while Driving Under the Influence (DUI) and numerous

related offenses.1 Appellant asserts that the trial judge should have recused

from this case and claims that the suppression court judge erred in denying

Appellant’s Motions to Suppress. After careful review, we affirm.

                      Factual and Procedural Background

        On June 2, 2015, after consuming alcohol for an extended period,

Appellant left a local bar to travel home. While driving his truck, Appellant

struck and killed Dakota Heinaman (the “Victim”), who was driving his

motorcycle. Appellant fled the scene.

____________________________________________


1   75 Pa.C.S. § 3735(a).
J-S21024-20



       The collision caused significant damage to Appellant’s truck, which left

a trail of deep gouges in the road as Appellant continued to drive. Smethport

Police Officer Kyle Day, responding to the accident, followed this trail to a

garage owned by Appellant.2           Peering inside a window of the garage, the

officer observed the truck and its extensive damage. Based on the officer’s

observations, as well as additional evidence from the accident scene,

Pennsylvania State Police secured a search warrant for the garage.

       Police investigating the accident made contact with Appellant at his

nearby home. After observing signs of his impairment, the police arrested

Appellant for suspicion of DUI. Police also secured a warrant to draw blood

from Appellant. Following further investigation, the police secured additional

warrants to search the contents of Appellant’s truck, a cellphone discovered

in the back seat of the truck, the mechanical operation and equipment of the

truck, and Appellant’s cellphone records.

       On September 28, 2015, the Commonwealth charged Appellant with

numerous crimes related to the accident: Homicide by Vehicle while DUI,

Accidents Involving Death or Personal Injury, Homicide by Vehicle, four counts

of DUI, Accident Involving Damage to Attended Vehicle, Driving on Right Side

of Roadway, Driving on Roadway Laned for Traffic, Following Too Closely,

Driving Vehicle at Safe Speed, Limitations on Overtaking on the Left, Careless

____________________________________________


2The garage was located adjacent to a rental property owned by Appellant.
See N.T. Suppression, 3/9/16, at 41.



                                           -2-
J-S21024-20



Driving, Reckless Driving, Duty to Give Information and Render Aid, and

Immediate Notice of Accident to Police.3

       On February 17, 2016, Appellant filed an Omnibus Pretrial Motion, which

included several Motions to Suppress. According to Appellant, police illegally

entered onto his property, and the evidence gleaned from this initial violation

poisoned his arrest and each of the search warrants later secured by police.

On April 29, 2016, following extensive hearing, argument, and briefing by

Appellant and the Commonwealth, the Honorable William F. Morgan denied

Appellant’s Motions to Suppress.

       The matter proceeded to trial.            On May 16, 2016, prior to the

commencement of jury selection, Appellant moved for recusal by the trial

judge, the Honorable John H. Pavlock. According to Appellant, social media

activity by his secretary created the appearance that Judge Pavlock was

sympathetic to the Commonwealth’s case. Judge Pavlock declined to recuse

but noted that potential jurors’ awareness of all social media activity

concerning the case was relevant to the voir dire process.4
____________________________________________


3 75 Pa.C.S. §§ 3735(a), 3742(a), 3732(a), 3802(a)(1),(d)(1)(i),(iii), (3),
3743(a), 3301(a), 3309(1), 3310(a), 3361, 3305, 3714(a), 3736(a), 3744(a),
and 3746(a)(1), respectively.

4 Appellant had moved previously for Judge Pavlock’s recusal on several
grounds. Motion to Recuse, 1/4/16 (asserting, e.g., that Judge Pavlock had
prosecuted Appellant some years before in an unrelated case and that Judge
Pavlock maintained personal friendships with current and former members of
the district attorney’s office). The court denied the Motion. Order, 1/14/16;
see also Trial Ct. Supplemental Op., 1/14/16 (concluding that Appellant’s



                                           -3-
J-S21024-20



       On May 18, 2016, during jury selection, the trial court determined that

it could not seat a fair and impartial jury in McKean County.       The court

therefore granted Appellant’s request to change venue. On January 18, 2017,

a trial commenced in Venango County with Judge Pavlock presiding. After

trial, the jury convicted Appellant of all counts.5

       On February 22, 2017, the trial court sentenced Appellant to an

aggregate term of seven and one-half to fifteen years of incarceration.

Appellant timely appealed, but this Court dismissed the appeal for failure to

file an appellate brief. Commonwealth v. Morrisroe, 460 WDA 2017 (Per

Curiam Order filed March 19, 2018).

       Following collateral proceedings, the trial court reinstated Appellant’s

right to direct appeal. Appellant timely appealed, but newly appointed counsel

sought leave to withdraw.6 On May 21, 2020, this Court denied counsel leave

to withdraw and directed counsel to submit an advocate’s brief on Appellant’s

behalf. Counsel complied, and we now address Appellant’s claims.


____________________________________________


Motion was both untimely and without merit). Since Appellant did not raise
before us this basis for recusal, he has waived the issue, and we are without
jurisdiction to consider whether Judge Pavlock erred in not recusing on the
grounds that he had prosecuted Appellant when he was an attorney in the
District Attorney’s Office.

5 The trial court addressed the summary offenses and found Appellant guilty
of each summary offense except Driving Vehicle at Safe Speed and Limitations
on Overtaking on the Left. See N.T. Trial, 01/26/17, at 114-115.

6 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009).

                                           -4-
J-S21024-20



       Appellant raises the following issues:

       1. [Whether] the Honorable John H. Pavlock err[ed] in failing to
          recuse himself from the case, in particular in regard to the
          request made May 16, 2016[,] due to the actions of Judge
          Pavlock’s secretary/assistant Ms. Trask[; and]

       2. [Whether] the Honorable William F. Morgan err[ed] in denying
          Appellant’s [p]re-trial Motion[s] to Suppress[:]

          a. The entry on the premises by [Officer] Kyle Day was illegal.

          b. The search warrant for the garage of Appellant was illegal.

          c. The arrest of Appellant was illegal.

          d. The search warrant for Appellant’s blood was illegal.

          e. Other warrants obtained based on the fruits of the illegal
             warrants and arrest above[] were illegal.

Appellant’s Br. at 15-16.

                                 Motion for Recusal

       In his first issue, Appellant asserts that statements allegedly made by

Judge Pavlock’s secretary via social media created the appearance that Judge

Pavlock could not fairly or impartially preside over his trial. See id. at 43-48.

According to Appellant, her statements imply that the court was sympathetic

to the Victim and, therefore, biased against Appellant. Id. at 47. There is no

evidentiary support for this claim.7




____________________________________________


7In passing, Appellant “also believes” that the trial court erred in denying his
other recusal requests. Appellant’s Br. at 48. We deem this further claim
waived for lack of development. See Commonwealth v. B.D.G., 959 A.2d
362, 371-72 (Pa. Super. 2008); Commonwealth v. Luktisch, 680 A.2d 877,
879 n.1 (Pa. Super. 1996); Pa.R.A.P. 2119(a)-(e).

                                           -5-
J-S21024-20



       “[W]e recognize that our judges are honorable, fair and competent.”

Commonwealth v. Abu-Jamal, 720 A.2d 79, 89 (Pa. 1998) (citation

omitted). Thus, “[o]ur standard of review of a trial court’s determination not

to recuse from hearing a case is exceptionally deferential.” Commonwealth

v. Harris, 979 A.2d 387, 391 (Pa. Super. 2009) (citation omitted). “Where a

jurist rules that he or she can hear and dispose of a case fairly and without

prejudice, that decision will not be overruled on appeal but for an abuse of

discretion.” Commonwealth v. Dip, 221 A.3d 201, 206 (Pa. Super. 2019)

(citation omitted).

       The party requesting recusal must “produce evidence establishing bias,

prejudice or unfairness [that] raises a substantial doubt as to the jurist’s

ability to preside impartially.” Commonwealth v. Tedford, 960 A.2d 1, 55-

56 (Pa. 2008) (citation omitted).     Absent evidence of record, we will not

disturb the decision of the trial court to deny a motion to recuse. See, e.g.,

Dip, 221 A.3d at 214-15 (declining to consider allegations that trial judge had

financial stake in potential litigation against the district attorney’s office or

that   judge’s   ex   parte   communications    established   bias   where   the

Commonwealth failed to support allegations with evidence of record).

       Upon our review of the record, we discern no evidentiary basis upon

which to disturb the decision of Judge Pavlock to deny Appellant’s motion to

recuse based on his allegations that Judge Pavlock’s secretary made biased or




                                      -6-
J-S21024-20



prejudicial statements on social media.8 Prior to the commencement of jury

selection in McKean County, Appellant asserted that these alleged statements

“would potentially influence people [in the jury pool] who know she’s your

secretary[.]” N.T. Jury Selection, 5/16/16, at 13. In response, Judge Pavlock

permitted counsel for Appellant and the Commonwealth to question his

secretary. Id. at 14. Their questioning occurred off the record. See id. at

16. At no point thereafter did Appellant seek to introduce evidence of these

alleged statements into the record. See id. at 16-20. Thus, Appellant did not

meet his burden to demonstrate bias, prejudice, or partiality, and no relief is

due on appeal.9, 10

                                Motions to Suppress




____________________________________________


8The trial court did not address this specific claim for recusal in its Opinion.
See Trial Ct. Pa.R.A.P. 1925(a) Op., 3/12/19, at 5 (addressing solely
Appellant’s prior request for recusal).

9 In addition, we note that Judge Pavlock permitted counsel to pursue the
matter further during voir dire and determined that if a potential juror had
seen the alleged statements, “it would have bearing on whether that juror
would be excused for cause or not.” Id. at 19.

10  The Code of Judicial Conduct prohibits judges and their staffs from
discussing pending cases, and judges have the responsibility to ensure that
staff members are aware of the provisions of the Code of Judicial Conduct.
See Code of Judicial Conduct, Canon 2, Rule 2.10(C) (“A judge shall require
court staff, court officials, and others subject to the judge's direction and
control to refrain from making statements that the judge would be prohibited
from making[.]”). We trust that the trial court in this case has ensured that
its staff members are aware of the limitations that the Code of Judicial Conduct
places on the staff members, especially when using social media.

                                           -7-
J-S21024-20



      In his second issue, Appellant contends that the trial court erred when

it denied his several Motions to Suppress. See Appellant’s Br. at 40-42, 48-

59.   According to Appellant, (1) Officer Day’s entry onto his property was

illegal; (2) probable cause did not support the warrant to search Appellant’s

garage; (3) probable cause did not support his warrantless arrest for suspicion

of DUI; (4) the warrant to search Appellant’s blood was illegal because it listed

the wrong criminal statute; and (5) additional warrants secured by police

during their investigation lacked probable cause or were otherwise defective.

See id.

      We review the suppression court’s decision to deny a motion to suppress

to determine “whether [its] factual findings are supported by the record and

whether the legal conclusions drawn from those facts are correct.”

Commonwealth v. Milburn, 191 A.3d 891, 897 (Pa. Super. 2018) (citation

omitted). “Because the Commonwealth prevailed before the suppression

court, we may consider only the evidence of the Commonwealth and so much

of the evidence for the defense as remains uncontradicted when read in the

context of the [suppression] record as a whole.”           Commonwealth v.

Freeman, 150 A.3d 32, 34 (Pa. Super. 2016) (citation omitted).           We are

bound by the suppression court’s factual findings where they are supported

by the record, and we may reverse only if the court’s legal conclusions are

erroneous. Id. at 35.

      “Where . . . the appeal of the determination of the suppression court

turns on allegations of legal error, the suppression court’s legal conclusions

                                      -8-
J-S21024-20



are not binding on an appellate court, ‘whose duty it is to determine if the

suppression court properly applied the law to the facts.’” Commonwealth v.

Jones, 988 A.2d 649, 654 (Pa. 2010) (citations omitted).              “Thus, the

conclusions of law of the courts below are subject to our plenary review.” Id.

(citations omitted).

       The Honorable William F. Morgan, who presided over Appellant’s

suppression Hearing, has authored a comprehensive, thorough, and well-

reasoned Opinion addressing each of Appellant’s suppression claims. After a

careful review of the parties’ arguments and the certified record, we adopt the

Opinion as our own and affirm the suppression court’s denial of relief. See

Suppression Ct. Op., 5/19/16, at 9-10 (concluding that Officer Day’s entry

onto Appellant’s property was legal; Appellant had no reasonable expectation

of privacy in the garage because it was not curtilage, nor were there signs,

fencing, or window coverings to conceal its contents);11 10-11 (concluding

that probable cause supported the search warrant issued for garage because,

as indicated within the four corners of the affidavit, police had followed a trail
____________________________________________


11 Judge Morgan’s decision addresses Appellant’s claim as preserved. See
Appellant’s Pa.R.A.P. 1925(b) Statement, 3/14/2019; Omnibus Pretrial
Motion, 2/17/16; Specificity Supplement to Omnibus Pretrial Motion, 3/8/16;
Brief in Support of Motions to Suppress; 4/11/16. In his Argument to this
Court, Appellant further avers that Officer Day’s entry onto his property
constituted a trespass because his garage is located a significant distance from
the public road. Appellant’s Br. at 48-49. Appellant did not preserve this
specific claim below; thus, it is waived. Pa.R.A.P. 302(a). Moreover, even if
it had been preserved, we would conclude that it its meritless.              See
Commonwealth v. Simmen, 58 A.3d 811, 816 (Pa. Super. 2012) (holding
that an individual does not have a reasonable expectation of privacy in a
driveway “accessible to the general public”).

                                           -9-
J-S21024-20



of damaged road from the accident site to garage and observed significant

damage to Appellant’s truck parked within); 11-13 (concluding that probable

cause supported the warrantless arrest of Appellant for suspicion of DUI after

police officers observed signs of Appellant’s intoxication and Appellant made

inconsistent statements regarding the location of his truck and the location of

keys to his garage); 13-14 (concluding that technical violation—listing

incorrect criminal statute—in affidavit of probable cause for search warrant of

Appellant’s blood did not necessitate suppression because affidavit contained

all relevant facts to establish probable cause); and 14-18 (concluding that

probable cause supported issuance of the other search warrants; affiants had

reasonably trustworthy information).

                                 Conclusion

      Appellant did not support his claim for recusal with evidence of record.

We discern no error in the suppression court’s decision to deny Appellant’s

Motions to Suppress. For these reasons, we affirm Appellant’s Judgment of

Sentence.

      We direct the parties to annex the suppression court’s May 19, 2016

Opinion to any future filings.

      Judgment of Sentence affirmed.




                                    - 10 -
J-S21024-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2020




                          - 11 -
                                                                                                                            Circulated 12/17/2020 12:04 PM




           MAY 19, 2016 OPINION                                           -      SUPPRESSION

COMMONWEALTH OF PENNSYLVANIA                                    1N   THE COURT OF COMMON PLEAS OF

              vs.                                               McICEAN COUNTY, PENN SYLVAN IA
                                                                                                                                    a
PAUL D, NIORRISROE,                                             CRIMINAL DIVFSION                                                  5,,
                                                                                                                                   2
                                                                                                                            ,-..

                         Defendant.                             No, 451 CR 2015                                             -
                                                                                                                            p.,.



                                                                                                                                        L.Cr

                                      OPINION AND.ORPER
                                                                                                                            E).    vii
                                                                                                                                   G7
        Before the Court is Defendant Paul D. Morrisroe's Motion to Suppress which was ii]
                                                                                                                                        7-7
                                                                                                                                        -4
on February 17, 2016_ The Commonwealth filed its Answer to Defendant's Motion to Suppress

on March 4, 2016 and in response the Defendant fiEed a speciriuity supplement to the Motion to

Suppress on March e, 2016.     AACT four   days            oxteEurivE 1-Law4ng   ae d   aqw.rimitt,   1.13z   CU   U1   t


directed both parties to file briefs by April   I   t r   2016. The Court received briefs from both parties

and the matter is now ready for decision.

                                         I. JIACKGROUND

         On June 2,2015, Officer Kyle Day of the Smell-Tort Police Department was working

the evening shift when a call came into the     MeKon 91 t Center about a serious -arsa]                       on Route

646 near the town of Cyclone in McKean County, PA_ when officers arrived at the scene;

Dakota I-Icinainan (hereinafter "Victinfl was found on the ground nearby his orange motorcycle,

The Victim perished at the scene due to injuries sustained from the collision. A vehicle,

deribed as a white or silver   Dodge truck with a /24cleir rack, had reportedly fled the scene

heading towards Smethporl. As Officer       Dv was           travelling on Route 59 kreard the accident

scene, he encountered Pennsylvania State Police ("PSP") Trooper Alex Wikssman- Trooper

Wuggirmin %Tilt to the accident scene and   Officer Day co

involVed in the at-ash. Officer Day travelled on Route 59

4n10 Bingham Road.




                                                              213
        Go Ring ham Road, Officer Day observed a gouge mark in the roadway and he continued

to follow the gouge mark. The gouge was traced onto Route 59 in a westerly direction and then

turned north Oa° Sunny Lane, At the tarn, the mark was more distinct, Officer Day traveled on

Sunny Lane to a cleared area which contained a house, a garage, and a parking area. Officer Day

&flowed the gouge mark up and onto the apron of the garage to the overhead garage door, The

gouge mark appeared to be -V" shaped and was comistent with the mark Officer Day had traced

from the accident scene.

       Officer Day then looked into the windows of the garage with his flashlight and saw what

appeared to be a heavier silver Ford tyre truck, The right front tire was off the rim and there wtis

dunage to the passenger side front area of the vehicle. The damage to the front passenger tire

and rim was significant Afier bolting into the garage,. Officer Day contacted PSP Trooper Mar"

Gausrnain and he remained outside the garage, While outside the garage, Officer Day ran the

plate on a trailer parked nearby which came back as being registered ro Morrisroe Consiruction,

       When Fsp Trooper Ryan 1'. Marcinko and PSP Trooper Danielle Marshall met Officer

Day at the Morrisroe property to investigate the   crash they reported that the crash involved a

fatality, Trooper Maniac observed a nick in the cement apron of the garage and saw a tire

about twenty (20) yards from the garage with AlnAhes in it. Trooper Tvlareinke and Trooper

Maedial [ locked into the window of the garage with flashlights and observed damage to a silver

Ford truck, the damage being to the truck's right rim and front passenger side tire and bumper.

Trooper Gausman was advised by Officer Day, Trooper Mareinko, and Trooper Marshall of the

damage they observed to the truck in the garage, the gouge mark seen on the roads Leading to the

Defendant's property, and statements made by the tenants of the house on the property as to the




                                                   2




                                                       214
owner of the garage. From this information, Trooper Gausman applied for e search warrant of

the garage.

         PSI' Corporal   Lulu   Schimp and Trooper eau_srnan arrived at the property around 3;00

tun, on June 3, 2015 to execute the search warrant of the garage. Corporal Schitnp, Trooper

Gausrnan, Trooper Marcinko, and Officer Day walked from the garage to the Defendant's house

in the hopes that the owner would have a key to the garage, Corporal Schimp repeatedly

knocked on the front door and could see someone through the front porch window who appeared

to be sleeping on the couch. After the Defendant awoke and came to the door, Corporal Sohimp

advised him that they were there to investigate a erash and that they bad a search warrant for the

garage, The Defendant stated that his keys were in the truck, which was in the garage.. Corporal

Schimp smelled an odor of alcohol emanating from the. Defendant's person and saw that he

appeared slow and sluggish. The Defendant did not permit the officers to enter when he went

beck into the house to change clothes. He then walked down his driveway with the officers and

down Sunny 1..ane to the garage. The Defendant stated again that the keys to the garage were in

the tru.ck.

        Corporal Schimp went to get his breaching equipment but first returned to the

Defendant's house to see if the Defendant's paramour, Beth Each, would know where the keys

were. Ms. Eseh stated that the Defendant would he the one who had the keys and that were no

spare keys, Ms. Esoh claimed that she had not seen the Defendant Moe the morning. After

speaking with her, Corporal Sehhop ruled out Ms, Eseh as a possible driver of the vehicle.

Meanwhile at the garage, the Defendant stated that the last time he saw his track it was parked in

front of his house. At this point, Trooper Marshall was able to enter the garage by climbing

through an unlocked window. She went around and opened the man -door to the garage from



                                                  3




                                                      215
inside. Corporal Selling entered the garage. and observed the gouge mark leading to the Ford

truck and the damage to the body of the truck and the rim of the wheel.

           Based on his observations of the Defendant throughout the early morning, Corporal

Schirnp ordered Trooper Marcinko to arrest the Defendant for suspicion of DUI. The Defendant

was then plated into a patrol car and was transported to Bradford Regional Medical Center for a

blood draw. At the. hospital, the Defendant refused the blood draw. Defendant was then

transported to the State Police Barracks in Kane for the purpose of undergoing an evaluation of

impairment by PSP Corporal Theodore Race. The Defendant refused to participate in the

evaluation. However, Corporal Race was able to observe the Defendant, which led Corporal

Race to conclude that the Defendant showed signs of impairment.

          In the early lours   of the morning, crash re-conarmtio,im PSP Corporal Ktutis Rtuumel

Teti   the scene of the accident and arrived at the Defendant's property at approximately 1237 a,rn.

Corporal Rurnind compared damage to the Defendant's silver Ford truck with debris found at

the crash scene. Furthers Corporal Rununel detected an orange paint transfer onto the

Defendant's silver Ford truck. This paint transfer was believed to be from the victim's orange

motorcycle during the collision. He also found a connection between the path that the truck took

at the Scent (determined by marks and debris) and the location    of the damage on the rack.

          During the morning hours, Trooper Gausatan applied for three (3) additional search

warrants to search the. contents of the Defendant's Ford Truck, the Defendant's blood, and the

Black LG flip phone that was in the hack seat of the truck belonging to someone other than the

Deferodant, Trooper Craig Needham and Corporal Rummel applied for warrants for the

mechanics of the truck and the cell phone records of the Defendant




                                                   4




                                                       216
      The Defendant was arrested on the following charges1

1.    Homicide by Vehicle While Under the Influence of Alcohol or Controlled Substance
            75 Pa_C.S, § 3735(a) - Felony 2 Degree
2. Accidents Involving Death or Personal Injury
         75 Pa.C.S. § 3742(a) - Felony         e
                                           Degree
3. Homicide by Vehicle
         75 Pa.C.S, § 3732(a)       - Felony   314   Degree
4. Driving Under the Influence of Alcohol or Controlled Substance
                                        -
          75 P&C.S. §3802(d)(1Xi) Nasdernennor
5. Driving Under the Influence ofAlcolrol or Controlled Substance
                                          -
          75 Pa.C,S, § 3802(dXI)(iii) Misdemeanor

6. Accident Involving Damage to Attended Vehicle/Property
         75 Pa.C,S, § 3743(a) - Summiu-y
7. Driving on Right Side of Roadway
          75 Fa..C.S, § 3301(0 - Summary
S.    Driving on Roadways Lamed for Traffic
             75 Pa.C,S, § 33090) - Summary
9. Following Too Closely
          75 Pa.C,S. § 3310(a)      - Summary
10. Driving Vehicle at Safe Speed
           75 Fa.C.S. § 3361    -
                                Summary
11    Limiiations on Overtaking on the Left.
             75 Pa.C,S. § 3305 - Summary
12. Careless Driving
             75 Pa.C.S. 1714(a)- Summary
13. Reolde$s Driving
           75 Pa,C.S.   3736(a)   - Summary
14, Duty to Clive Information and Render Care
           75 Fa -C..5, 3 744() - Summary
15. Immediate Notice of Accident to Police Department
                                    -
          75 Fa.C.S. 3 746(aX1) Sum/nary
16. Driving Under the influence of Alcohol or Controlled Substance
           75 Pa. C.S. § 3802(0)(3) -Misdemeanor
17,   Driving Under the. Influence t) f Alcohol GT Controlled Substance
             75 Pa,      § 3102(a)(1) - Misdemeanor




                                                      217
                                                    AUTHORITY

        "Where a motion to suppress hat been filed, the burden is on the Commonwealth to

establish by a preponderance   ate eviEienae that the challenged evidence is admissible."
CsaaaruppeolAb v. Lindblom, 854 A.2d 604, 605 (Pa. Super. 2004).                 The preponderance of

evidence standard is defined as the greater weight of the evidence, Le.. to tip a scale slightly is

the criteria or requirement for preponderance of the          evidenee.' Ferri   v. Ferri, 854 A -2d 600,

603 [Pa, Super, 2004) quoting commonwealth v. Brown, 786 A.2d 961, 968 (Pa. 2001)-

The Pennsylvania Supreme Court has held that 'a defendant at a suppress-6)n hearing has the

right to test the veracity of the facts recited in the affidavit in support of probable cause.

Clocitiweldth    v, James, 69 A -3d      I   SO, TS?.   (Pa 2013); Citing ConunonweAttLy, Hal 302 A2r1

342.344 (Pa. 1973).

        Further in Jame4,. the Pennsylvania Supreme Court explained:

                iw]e begin by examining Rule 203, which provides;
                       (B) No search warrant shall issue but upon probable
                       cause supported by one or more affidavits sworn to
                       before the issuing authority in person or using
                       advanced communication technology_ The issuing
                       authority, in determining whether probable cause
                       has been established ewy not consider ony
                       evidence outside the affidavits,

                                0 0 rt

                        (D) At any hearing on a motionfio the return or
                       suppression of evidence, or for suppression of the
                       fruits of evidence, obtained pursuant to a search
                       warrant, no evidence shall be aebnisAble to
                       establish probable ctiawe odur than the qffidervits
                       providedfar in paragraph (29,

               PaRerim.P. 20r3(B),    (1)) (emphasis added). The rule phrin/y states
               the issuing authority may not consider evidence outside the
               affidavit in making the probable cause determination, and the
               suppression court, in reviewing this determination, may only

                                                          6




                                                           218
               consider the affidavit. Id ; see Commonwealth v. Ethunds. 586
               A.2d 887, 891 (Pa 1991) (noting, under Rule 203's predecessor,
               courts shall not consider oral testimony outside four comers of
               written affidavit to supplement finding of probable -cause for
               search warrant)." James, 69 at 187. "Probable cause to support
               issuance of a search warrant is present Vitae facts and
               circumstances within the affianrs knowledge, of which he has
               reasonable trustworthy information, are sufficient hi themselves to
               warrant a man of reasonable caution in belief that a search should
               be conducted." Conunormralth vrilruner, 564 Aid 1277, 1282
               (Pa. Super. 1989); Citing Commonwealth v, aonasorte, 486 Aid
               3361 (Pa Super. 1984).
        It is well established that "[a]bsent probable cause and exigent circumstances, warrantless

searches and seizures in a private home violate both the Fourth Amendment and Article I,

[Section] 8 of the Pennsylvania Constitution," Commonwealth. vauutnen, 58 A.34 811,815

(Pa. Super. 2012); Citing Commonwealth v. Gibbs, 981        Aid 274,   279 (Pa. Super. 2009). As

stated in Simmen, the courts have extended the constitutional protection to the curtilage of a

person's home by analyzing "factors that determine whether an individual reasonably may expect

that an area immediately adjacent to the home will remain private." Simi:nen. 58 at 815.

"Curfilage is entitled to constitutional protection from unreasonable searches and seizures as a

place where the occupants have a reasonable expectation of privacy that society is prepared to

accept." akgneg, 58 at 815; Citing Commonwertitllv, Fickes, 969 Aid 1251, 1256 (Pa_ Super.

2019)- In Commonwealth v. Cihvlik, 486 A.2d 987, 992 (Pa. Super. 1985), the Pennsylvania

Superior Court addressed curd lap in explaining the distinction between dwelling houses and

business offices:

               Curtilage, di, pissed above, means a small piece of land, not
               necessarily enclosed, around a dwelling house and generally
               includes buildings used for domestic purposes in the conduct of
               family affairs; the term has no application to any building not used
               as a dwelling_
               Whereas, the term "house" within the Fourth Amendment may
               include a business office or store, ... the concept of curtilage does
               not apply to buildings other than dwellings.... Thus, the backyard

                                                  7




                                                      219
                of the defendant's business premises would not be afforded the
                same protection as part of the curtilage of a dwelling.

Id.; Citing United States v. Wolfe, 375 F.Supp. 949, 958 (E.D.Pa, 1974). The term 'open fields"

has been defined as "privately owned grounds or outbuildings which are not located in close

proximity to the owner's dwelling?' C.ihylik, 486 at 991

        In Commonweal& v. Ruey, 892 A.2d 802, 815 (Pa. 2006), the Pennsylvania Supreme

Court explained how technical violations in an affidavit of probable cause do not always equate

to suppression. The Pennsylvania Supreme Court stated:

       We take the opportunity that the instant case presents to accord legal significance to the
       common-sense distinction between the absence of probable cause and the mere lack of a
       full and complete articulation of the same. The failure of Trooper Bryan to comply fully
       with the requirements of Pennsylvania Rule of Criminal Procedure 206 in no way
       negated the fact that the district justice who issued the first warrant had a substantial basis
       for concluding that probable cause existed to suspect Appellant of having committed the
       various DUI-related offenses with which he was ultimately charged, However
       procedurally imperfect the Bryan Affidavit may have been, there is simply no reason why
       the district justice should not be permitted to draw the substantive conclusion that the
       facts and circurnstances included in that Affidavit so strongly compelled.

       Defendant                                 of the arrest warrant on the charge of driving

under the influence, enumerated at 75 Pa.C.S. §3802(a)(1). Pursuant to 75 Pa.C.S.       §   3802(a)(1),

lain individual may not drive, operate or be in actual physical control of the movement of*
vehicle after imbibing a sufficient amount of alcohol such that the individual is rendered

incapable of safely driving, operating or being in actual physical control of the movement of the

vehicle. 75 Pa.C.S. § 380700(1).

       In commonwealth v_ Segida, 985 A.2d 871, 879 (Pa_ 2009), the Pennsylvania Supreme

Court stated:

                        "{The types of evidence that the Commonwealth may
                proffer in a subsection 380240(l) prosecution include but are not
                limited to, the following: the offender's actions and behavior,
                including manner of driving and ability to pass field sobriety tests;

                                                  8




                                                  220
                    demeanor, including toward the investigating officer; physical
                    appearance, particularly bloodshot eyes and other physical signs of
                    intoxication; odor of alcohol, and slurred speech."
          Id,

                                             III, DISCUSSION

A.   Officer Day's Entry cote the Morrisroe Property was Leeel

          Defendant asserts that Officer Day's entry onto the Morrisroe property without a warrant

was illegal. The issue is whether Officer Day's entry onto the Morrisroe property was legal or

illegal. As stated in     Sim= above., "Talbsent probable cause and exigent circumstances,
warrantless searches and seizures in a private home violate both the Fourth Amendment and

Article   1,    [Section] 8 of the Pennsylvania Constitution." Sirnmen, 58 at 815. Additionally, the

courts have extended the constitutional protection to the cartilage of a person's home by

analyzing "factors that determine whether an individual reasonably may expect that an area

immediately adjacent to the home will remain private            Simi/ten, 58 at 815. "Cartilage is entitled

to constitutional protection from unreasonable searches and seizures as a place where the

occupants have a reasonable expectation of privacy that society is prepared to accept." $immnen,

58 at 815. The question would be whether the curtilage extends to the garage,

          As stated in Cihylik, cartilage is defined as:

                        a small piece of land, not necessarily enclosed, around a
                    dwelling house and generally includes buildings used for domestic
                    purposes in the conduct of family affairs; the term has no
                    application to any building not used as a dwell ing....Whereas, the
                    term "house" within the Fourth Amendment may include a
                    business office or store, ... the concept of cartilage does not apply
                    to buildings other than dwellings__ Thus, the backyard of the
                    defendant's business premises would not be afforded the same
                    protection as part of the cartilage of a dwelling."
                     486 at 992.




                                                      9




                                                          221
        Here, the garage in question was near the Defendant's rental property and not his actual

dwelling house, which was located several hundred yards away. Thus, the Defendant's rental

property would not be afforded the same protection as would be accorded to the curdlage of his

dwelling house.

        Further, there were no signs or fences near the garage or surrounding area such as "No

Trespassing' or "Private Property". The garage Yeitglows were not oovered and there were no

attempts to conceal the contents of the garage, which would indicate an expectation of privacy,

The area directly next to the garage window in question was a parking area for the tenants at the

house, for which there was no expectation of privacy. Also, a dumpster for the tenants' use is

located next to the garage and in the area    of the window through which Officer Day observed      the

damaged truck. For the reasons stated above, Officer Day's entry onto the property was legal

and not restricted.

B,   Thug was   5_'ufficienj.   Probable Cause for the Search Warrant for the Garate

        Dcfc..ndant assorts that the search warrant of the Defendant's garage is defective, as it

does not indicate, within its four corners, probable cause to believe that the vehide in the garage

on Sunny Lane was involved in the accident in question, lie also argues that the veracity of the

allegations made by the officers did not survive the scrutiny of examination at the hearing. As

staled above in James, Pa. Rule of Criminal Procedure 203(b) states "[t]ho issuing authority, in

determining whether probable cause has been established, may not consider any evidence outside

the affidavits," James, 69 at 187. "Probable cause to support issuance of a search warrant is

present where facts and circumstances within the affisaifs knowledge, of which he has reasonable

trustworthy information, are sufficient in themselves to warrant a man of reasonable caution in

belief that a search should be conducted_" Bruner.      .564   at 1282.



                                                   10




                                                   222
        "Trooper Clansman filled out the application for the search warrant to search the

Defendant's garage (Commonwealth's Exhibit No. 16). The Court must determine whether she

was reasonable in accepting the information from other officers upon which she relied. The

affidavit of probable   tam for the search warrant contains information about the investigation
and what steps Officer Day took, which led him to the Defendant's property and ultimately to the

Defendant's garage. This Court cannot imagine a clearer case than this where. a visible track ran

directly from the accident site to the garage and right up to the tire1css track rim which had

caused the. track. Additionally, the affidavit of probable cause included the observations of

Trooper Marcinko and Officer Day about the silver Ford truck inside the Defendant's garage

which they had observed from outside any eurtilage. The truck was completely missing a tire,

had a damaged rim, and there was damage to the passenger side front area of the vehicle, The

information from Officer Day and Trooper Marcinko that Trooper Gausinan received and relied

upon did not contain any obvious unreasonable, inconsistent, or untrustworthy information.

Therefore, Trooper Gausman listed those amnions in the affidavit. Here, the Magisterial

District Judge ("MDJ") had to find probable cause within the four corners of the affidavit which

included information about what the officers saw in the garage window, the trail from the crash

scene leading to the Defendant's garage, and the damaged vehicle inside the garage that was

missing the the. The Court finds that the MDJ correctly found that the affidavit contained

sufficient probable cause for the search warrant to be issued.

C. The Arrest of the Defendant was Legal

       Defendant also challenges the issuance of the arrest warrant on the charge on the charge

of driving under the influence, 75 Pa,C.S. 3802(aX I). Defendant asserts that there was no

evidence presented to support that Trooper Marcinko himself had probable cause to arrest the



                                                 11




                                                      223
Defendant. In a recent opinion by the Pennsylvania Superior Court, Commonwealth v. Yong,

120 A.34 299, 307 (Pa. Super. 2015), the Court discussed the legal history      of what is called the

"collective knowledge doctrine which is sometimes called the fellow -officer rule.

                 "When a police officer instructs or requests another officer to make
                 an arrest, the arresting officer stands in the shoes of the instructing
                 officer and shares in his or her knowledge. In Commonwealth v
                 K.0,04),,ex.. 297 A.2c1794 (Pa. 1972), the Penrisylvania Supreme
                 Court adopted the rationale of Whiteley, and upheld a warrantless
                 arrest made by a detective who lacked probable cause, where he
                 acted at the direction of his superior who had specific knowledge
                 of facts and circumstances sufficient to constitute probable cause."
          Yong, 120 at 307.

          Here, the Court heard testimony from Corporal Schimp and irooper Marcinko that

Corporal Schimp ordered Trooper Mareinko to arrest the Defendant for suspicion of DUI. In

Cerinnoiresalthy,.Segill, 985 A.24 871, 879 (Pa. 2009), the Perimylvania Supreme Court

stared:

                 -the types of evidence that the Commonwealth may proffer in a
                 subsection 3802(aX1) prosecution include but are not limited to,
                 the following: the offender's actions and behavior, including
                 manner of driving and ability to pass field sobriety tests;
                 demeanor, including toward the investigating officer; physical
                 appearance, particularly bloodshot eyes and other physical signs of
                 intoxication; odor of alcohol, and slurred speech."



          Corporal Schimp interacted with the Defendant over several times on the early morning

of fune 3,2015. When the Defendant came to the front door of his residence initially, Corporal

Selling> smelled an alcoholic beverage emanating from the Defendant's person. Corporal

Schimp also testified that the Defendant's eyes were bloodshot and glossy and that the Defendant

made several statements that Corporal Schimp found to be inconsistent such as the fact that the

last time the Defendant saw his car it vas parked in front of his house as against the fact that the


                                                   12




                                                        224
keys to the garage were in his truck in the garage. In this case, the collective knowledge doctrine

would apply to the arrest of the Defendant for suspicion of DUI as the arresting officer, Trooper

Marcinko, stands in the shoes        of his instructing officer, Corporal Sthimp. Therefore, Trooper

Marcinko shares in Corporal Schimp's observations of the Defendant and had sufficient probable

cause to arrest the Defendant. In addition, Trooper Marcinko had observed much of the same

signs    of intoxication, himself:   In sum, the anent oilhe Defendant for suspicion of DUI was

legal.

D.   Search Warrant for the Defenclan t's Blood Was Lam]

          Defendant challenges the legality of the search warrant for the Defendant's blood,

Commonwealth Exhibit No. 17, and believes it to be illegal. The warrant for the Defendant's

blood includes the contents of the affidavit for the search warrant of the Defendant's garage and

Corporal Race's statements of his observations of the Defendant but adds that the Defendant

refused to submit to a blood draw. furthermore, Defendant cites as error that the warrant for the

Defendant's blood states that the crime or conduct         is in   violation of 75 Pa.C.S, 3732(a) --

Homicide by Vehicle, In fact, this specific section of the Motor Vehicle Code excludes DUI as

there is a separate section of the Code for DUI related Homicide by Vehicle at 75 Pa_C.S.               §


3735(a)    - Homicide by Vehicle White Under the Influence of Alcohol or Controlled Substance.
          in Commonwealth. v. Runt/ 892 A.2d 802, 815 (Pa. 2006), the Pennsylvania Supreme

Court explained how technical violations in an affidavit of probable cause do not always equate

to suppression. The Pennsylvania Supreme Court stated;

                          We take the opportunity that the instant case presents to
                  accord legal significance to the common-sense distinction between
                  the absence of probable cause and the mere lack of a full and
                  complete articulation of the same. The failure of Trooper Bryan to
                  comply fully with the requirements of Pennsylvania Rule of
                  Criminal Procedure 206 in no way negated the fact that the district

                                                      13




                                                       225
               justice who issued the first warrant had a substantial basis for
               concluding that probable cause existed to suspect Appellant of
               having committed the various DUI -related offenses with which he
               was ultimately charged. However procedurally imperfect the. Bryan
               Affidavit may have been, there is simply no reason maw the district
               justice should not be permitted to draw the substantive conclusion
               that the facts and circumstances included in that Affidavit so
               strongly compelled_

        Id.

        Similar to the analysis   of the search warrant for the Defendant's garage in Section   B and


the analysis above in Section C, the affidavit of             cause contained all the relevant facts of

the investigation of the crash and the interactions and observations of the Defendant by the

police. Additionally, the affidavit of probable cause for the search warrant of the Defendant's

blood includes information about the fact that the Defendant did not submit to blood testing after

being arrested for suspicion of DUI and included Trooper Race's observations of the. Defendant

On all the affidavits for Commonwealth Exhibits Nos. 16, 17, 18, and 19, the crime stated on the

first page of each is "Title 75, C.S. 3732(a)   - Homicide by Vehicle".    However, the crime of

Driving wider the Influence is referred to and detailed on a later page in the narrative on

Commonwealth Exhibits Nos. 17 and 13. The fact that the code section for Homicide by Vehicle

was placed on the affidavit of probable cause for the search warrant of the Defendant's blood and

not the code section for Homicide by Vehicle While Under the Influence of Alcohol or

Controlled Substance is a technical violation and does not in itself make the warrant defective.

E. The Additional Search !Narrows Were Leas/

       Defendant asserts that the following additional search warrants did not contain sufficient

probable cause and were defective: 1) the search warrant to obtain evidence from Defendant's

vehicle. issued at 10:50 a.m. on June 5, 2015, referred to as Commonwealth Exhibit No. 18; 2)

the search warrant to seize and view the contents of the Black LO Flip Phone, issued at 2:00 p.m.

                                                   14




                                                        226
on June 5, 2015 referred to as Commonwealth Exhibit No. 19; 3) the search warrant to obtain

evidence from the Defendant's vehicle related to its mechanical operation and equipment, issued

at 9;30 a.m. on June 10, 2015, referred to as Commonwealth             Exhibit No.    15; and, 4)   cell phone

records including content, two warrants issued at 3:2g p.m. on June 3, 2015 and at 9:11 a.m. on

June 4, 2015, referred to Conunonweahh Exhibits Nos. 13 and l4.

          1.   Defendant's Vehicle

          Trooper Gausman tilled out the application fot the search -warrant to search the

Defendant's vehicle, Commonwealth's Exhibit No. lg. The affidavit of probable cause for the

search warrant containS information about the investigation and what steps Officer Day took,

which led him. to the Defendant's property and ultimately to the Defendant's garage.

Additionally, the affidavit of probable cause included the observations of Trooper !Varela° and

Officer Day about what they had seen inside the Defendant's garage and what Trooper Gausman

had seen inside    of the Defendant's vehicle, which included several bottles of Budweiser.              The

truck was completely                       had a damaged    tint and there      was damage to the passenger

side front area   of the vehicle. As stated in   James., the   Court can only consider what is in the four

corners   of the affidavit of probable cause. jams, 69 at        1117. 11ere,   the Court holds that there

was sufficient probable cause for the search warrant        of the Defendant's vehicle to attempt to

locate any evidence    of the victim, evidence of the identity of the operator,        and the evidence of

any alcoholic beverages or drugs_

          2.   Black LG Flio   near
          Trooper Clansman obtained    a   warrant for   a search   of the contents of an LG flip phone        that

was found in the Defendant's truck. While searching the truck, the Troopers present kept

hearing a cell phone go off. The cell phone was eventually found in a came. cooler bag on the



                                                      15




                                                         227
right rear passenger floorboards. The Court has reviewed Commonwealth Exhibit No. 19 and

finds that there was sufficient probable cause for the search warrant of the Black LG Flip Phone

and its contents to attempt to obtain evidence   of information concerning the criminal

investigation of the crash including the identity of occupants of the vehicle and the belief that

persons involved in criminal conduct often use cell phone text messages to share information

regarding criminal activity. For the above reasons, the Court finds that the search warrant was

not defective.

       3. Evidence from Defendant's Vehicle Reladng to Mechanical Qrarration sad
       Eu ailment

       Corporal 'Curtis P. Rummel alleges in his affidavit of probable cause (Exhibit     15-)


information involving his background in the investigation along with his employment as a

Collision Analysis and Reconstruction Specialist for the PSI'. Corporal Rummers affidavit of

probable cause contained information about the investigation and included his comparison and

analysis of the crash evidence noting similarities between debris found at the crash scene and the

Defendant's vehicle. The Court finds that Corporal Rummel's affidavit of probable cause for the

search warrant of Defendant's vehicle relating to mechanical operation would provide evidence

as to the operation of the vehicle before, during, or after the collision took place. Therefore. the

Court finds that the affidavit contained sufficient probable cause and thus the search warrant was

not defective.

       4. Cell Phone   Records

       In his affidavit for Commonwealth Exhibit 14, Trooper Craig Needham recites the

information he received from Trooper Gausrnan about the investigation of the crash allegedly

involving the Defendant. Trooper Needham, in his affidavit of probable cause, stares that the

search warrant authorizing detailed text message and cell phone data of the Defendant's cell


                                                  16




                                                   228
phone could contain evidence relating to cell phone locution at the time of the collision based the

cell tower data collected. This could place the phone as being at the scene of -the crash at the

time it occurred. Trooper Needham also testified. that Trooper Gausmen provided him with

information about the ongoing investigation of the crash involving the Defendant and such

information showed up in his affidavit   of probable cause. Therefore, the Court finds that the

search wan -ant for the Defendant's cell phone data and or text messages contained sufficient

probable cause and thus the search warrant was not defective.

        In all the above instances, the Magisterial District Judges and The Honorable   John H.

Pavlock had before them affidavits with sufficient allegations of facts providing probable   eRliCP


for the searches. Although I3efense Counsel spent considerable time questioning the truthfulness

of the officers' information given to the officers obtaining the warrants, this Court cannot base its
decision on such officers' credibility. Instead the Court must only look to see whether the officer

obtaining the warrant or the judicial officer granting the warrant had any reason to question the

honesty and accuracy of the information received. "Probable cause to support issuance of a

search warrant is present where facts and circumstances within the affianes knowledge, of which

he has reasonable trustworthy information, are sufficient in themselves to warrant a man of

reasonable caution in belief that a search should be conducted." Bruner, 564 at 1282. In none of

the above 'warrants was there any information provided which carried any obvious-unreasonable,

inconsistent or untrustworthy information which could have alerted the obtainer of the warrant of

any unreliability. The information was received from officers of the law for whom there was no

indicia of unreliability.




                                                 17




                                                      229
                                   CV.   CONCLUSION

      For the above reasons, this Court filed its Order of April 2932016 in which the

Defendant's   Moon to Suppress   was DENIED.



                                                 BY THE COURT:



          zom
MAY
                                                       J it F. MORGAN,
                                                 Specially Prtsidin
                                                                           S./1




                                            18




                                             230